SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
Plaintiff,
v. ID No.: 1505000293
PAUL DISABATINO,
Defendant.
ORDER

Having considered Defendant, Paul DiSabatino’s Motion for the Correction
of an Illegal Sentence, it appears to the Court that:

1. On May 1, 2015 Defendant was arrested by New Castle County Police
and charged with Insurance Fraud and Conspiracy First Degree. Bail was granted
in the amount of $15,000 Cash only along with the condition of GPS Monitoring.
On January 14, 2016 Defendant pled guilty to Criminally Negligent, Homicide
Insurance Fraud and Conspiracy First Degree. On April 20, 2018 Defendant was
sentenced as follows: Criminally Negligent Homicide - 8 years at Level V with credit
for 13 days previously served suspended after 5 years; Insurance Fraud - 2 years at
Level V suspended after I year; and Conspiracy First Degree - 5 years at Level V
suspended after 4 years. Defendant was also sentenced to decreasing levels of
probation for each of the charges. The Level V time was to run consecutively and

the probation time concurrently. Defendant remained out on bail from 2015 until
the time of sentencing. Essentially Defendant was out on bail for approximately 2
years and 10 months on a GPS Monitor.

De Defendant now claims that he is entitled to credit against his Level V
time for the time he was on a GPS Monitor from the granting of his bail until the
time of his sentencing. Citing to the First Amendment of the United States
Constitution Defendant argues that because his movements were restricted and
monitored, he is therefore entitled to this credit against his Level V time. The First
Amendment of the United States Constitution is not impacted in this matter. The
issue before the Court is governed by 11 Del. C. §3901(c) which provides in part
that “Any period of actual incarceration of a person awaiting trial, who thereafter
before trial or sentence succeeds in securing provisional liberty on bail, shall be
credited to the person in determining the termination date of sentence.”! The
Delaware Supreme Court has interpreted Section 3901 to mean that a defendant is
not entitled to credit while at Level IV? and while on probation.? Clearly if Level
IV time, which is more restrictive than a GPS Monitor, does not give rise to a credit
than a defendant is not entitled to credit while on bail. Section 3901 clearly provides
that a person be credited with “any period of actual incarceration”. A person released

on bail with a GPS Monitor is not under actual incarceration.

 

111 Del. C. §3902(c).
2 Scott O. Johnson v. State of Delaware, 1997 WL70827 (Del. Feb. 12, 1997)
3 Donald L. Shephard v. State of Delaware, 1996 WL 585904 (Del. Oct 1, 1996).

2
Therefore, Defendant is not entitled to credit for the time he was out on bail
and the Motion to Correct an Illegal Sentence is DENIED this 3rd day of February
2021.

IT IS SO ORDERED.

A2—~]

Judge Francis J. Jones
Original to Prothonotary
cc: John W. Downs, Deputy Attorney General /

Brian J. Chapman, Esquire
Mr. Paul DiSabatino, SBI #00211700 , HRYCI